Case 2:19-cv-11272-GAD-EAS ECF No. 5, PagelD.60 Filed 05/16/19 Page 1 of 2

UNITED STATES DISTRICT COURT (a
EASTERN DISTRICT OF MICHIGAN

Nosakhare Onumonu #303121
Petitioner,

vs. Case No. 19-11272
Judge: Gershwin A. Drain
John Davis Magistrate: Elizabeth Stafford

Respondent, 1 Le

MAY 16 2019

CLERK'S OFFICE
MOTION TO HOLD HABEAS CORPUS IN ABEYANCE’

 

:
!

y

Now Comes Mr. Onumonu, In Accordance To Fed. Civ R. 62 and 28
usc 2244 (D)(2), Asking This Honorable Court To Hold In Abeyance His
May 3rd, 2019 Habeas Corpus Filing To Pursue a Motion For Relief From
Judgment Under 6.500.

Mr. Onumonu Has Received Some Newly Discovered Evidence, and
Would Like To Preserve The Issues Deriving From This New Evidence
Before The Lower Courts To Perfect His Appeal.

RELIB? SOUGHT

Grant Mr. Onumonu's Motion To Allow These Issues To Be
Preserved.

Date: v/19 119 aap se Sas

Nosakhare Onumonu
 

 

PSOSAL LACE Cnurodrs
SO5t
State of Michigan Sted

Department of Corrections

  

on

“EUS. POSTAGE * PITNEY BOWES

“Expecting Excellence Every Day”

 

 

 

lonia Maximum Security Prison

1576 W. BI Hwy. C
Ionia, Michigan 48846" f hy & L v
Mr UR

 

Ube a :
UMITEN Ntac€l 1 ar Beets SM, /
‘ Cp 10
CLEUS = OM og Coop.

S31 LalayEr7TE Rate ywaen
INETCRIG TAC HeIigGAA GI9G

aBZze-27S9426 HNanebosdfodofodOD 0g fog ey PaML depeedf df] fotg Headey d

Case 2:19-cv-11272-GAD-EAS ECF No. 5, PagelD.61 Filed 05/16/19 Page 2 of 2

ti ety aM agg a A ana oo ue = =“ “ tt nil i a me. he ceimmati a ct ae entementts, ntti” tte
